Citation Nr: 1300927	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  07-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1980 to March 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and April 2006 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  In August 2005, the RO determined that new and material evidence had not been received to reopen the claims on appeal, and then reopened the claims in April 2006. 

In a December 2009 decision, the Board reopened the claims on appeal and remanded them for additional development and adjudicative action.  Thereafter, the case was returned to the Board for further appellate review.  In July 2011, the Board's remand order included a notation to readjudicate the claims for service connection and issue a supplemental statement of the case (SSOC).  The case was returned to the Board without merits adjudication or issuance of the SSOC.

In May 2012, the Board once again remanded this matter for further development, to include readjudication of the claim on the merits.  In any readjudication on the merits, the Veteran was to be provided with the relevant direct service connection laws and regulations. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In its May 2012 remand, the Board observed that in a December 2009 decision the Board had found that new and material evidence had been received to reopen service connection for left and right knee disorders, and had remanded the claims for additional development and readjudication on the merits.  The Board noted that a February 2011 SSOC did not comply with the remand order to adjudicate the reopened issues, and that the SSOC erroneously continued to adjudicate the issues on the basis of whether new and material evidence had been received to reopen the claims, a question that had been settled by the Board's December 2009 final decision to reopen the service connection.  The Board further observed that the February 2011 SSOC also did not provide the service connection laws or regulations.  

In its May 2012 remand, the Board noted that the matter was once again remanded in July 2011 for further development, to include readjudication of the claims for service connection on the merits.  In its May 2012 remand, the Board observed that, following the July 2011 Board remand, a letter was sent to the Veteran that addressed other aspects of the remand order, but the (reopened) issues of service connection for left and right knee disorders were not readjudicated on the merits, and no SSOC was issued. 

In its May 2012 remand, the Board found that the Veteran would be prejudiced without a readjudication of the claim on the merits of direct service connection for left and right knee disabilities.  The Board noted that there was potential for prejudice because the February 2011 SSOC did not provide the laws or regulations pertaining to direct service connection.  The United States Court of Appeals for Veterans Claims (Court) had held "that a remand by this Court or the Board confers on a veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand was necessary prior to further appellant review, and, if not, "the Board itself errs in failing to ensure compliance."  Id. 

In its May 2012 remand, the Board noted that, in an effort to comply with the December 2009 and July 2011 remand orders to adjudicate these claims for service connection on the merits, it was remanding the claim a third time for the claims to be readjudicated on the merits.  The Board requested that the matter be readjudicated on the merits.  The Board then indicated that in any readjudication on the merits, the Veteran was to be provided with the relevant direct service connection laws and regulations and that, if the benefits sought on appeal were not granted, the Veteran and representative were to be provided with a SSOC and afforded the appropriate time period within which to respond thereto.

In response to the May 2012 Board remand, the AMC, acting on behalf of the RO, issued a SSOC in November 2012.  Unfortunately, the AMC again did not provide the Veteran with the pertinent laws and regulations governing direct service connection as was required by the Board remand and which had also been one of the bases for previous remands.  

Moreover, in the November 2012 SSOC, the AMC only addressed the VA outpatient treatment records in the reasons and bases portion of the decision and then went on to cite to why it had not referred the claim to the Director of Compensation for possible extraschedular evaluation.  The SSOC did not address the Veteran's service treatment records, his statements, or the lay statements submitted on his behalf in support of his claim.  Furthermore, the reference to referral to the Director of Compensation for extraschedular evaluation is completely misplaced as such referral would be required where service connection has already been granted.  

For these reasons, if the Board were to immediately proceed with adjudication of the claim on the merits, it would be in violation of Court's holding in Stegall.  As a result, this matter must be once again remanded to allow for compliance with the directives of the prior Board remands.  

In order to ensure due process, the issues of service connection for left and right knee disorders (merits) are REMANDED for the following actions: 

The AMC/RO must readjudicate on the merits the issues of direct service connection for right and left knee disorders.  In any readjudication on the merits, the AMC/RO must provide the Veteran with the relevant direct service connection laws and regulations.  If any benefit sought on appeal is not granted, the Veteran and representative must be provided with a SSOC and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

